Delany, J. Com. App.
Our opinion is that the court did not err in holding that the facts and circumstances developed in this cause were sufficient to put a prudent man upon inquiry as to the wife’s claim to the land.
All the parties lived in the town of Cleburne. The plaintiff and his attorney were well acquainted with the defendants, and knew the husband to be insolvent. It does not appear that the defendants had recently owned any property except the land in controversy, and the two lots which they had, just before the levy, exchanged for this land. But it does appear that the mother of Mrs. Stephens had died a short time before, and had left her some money which she had invested in the lots, a short time before this exchange. The attorney knew that Mrs. Stephens had received the legacy, or was entitled to it, but did not know of the investment. A levy had been made upon the two lots; but upon being informed that Mrs. Stephens had conveyed them, that levy was released and a levy made upon the land in controversy.
All this time the constable was acting under the orders of the attorney, with explicit directions to report to the latter all the facts which came to his knowledge. The constable learned at once that the lots had been bought with the money of Mrs. Stephens. He *619communicated everything to the attorney except this important fact. They both examined the records together. The deed from Stephens and wife to Carlee, and the deed from Carlee to Mrs. Stephens, were upon opposite pages of the same book,— the deed from Stephens and wife being in the form required for conveying the separate property of the wife. While making the examination, the constable made some very suggestive hints to the attorney, which, if followed up, must have led to a discovery of all the facts. But they were not followed up. It was not until the levy upon the lots was released, and the levy upon the land was made, that the plaintiff and his attorney discovered the real facts of the case. How it happened that they found out these facts so soon after the levy, yet failed to find them out before, they do not explain, though they were both witnesses in the case.
These circumstances recall the remarks of Vice-Chancellor Wig-ram, that if there be any “ wilful blindness,” — “ any turning away from evidence,” the party will be charged with notice.
But aside from this view of the case, as the land was bought with the separate funds of the wife, and was her separate property, and the knowledge of this fact was brought home to the plaintiff before he bought, we think that there was no error in the judgment. Fortunately the line of our decisions, which had been somewhat jeopardized by the reasoning (if not by the ruling) of the court in the case of Wallace v. Campbell, 54 Tex., 87, has been re-established by the decision in the case of Parker and wife v. Coop at the last term.
We may be referred to.the statute which declares that a purchaser at a sale under execution shall be deemed an innocent purchaser without notice, in all cases where he would be deemed to be such had the sale been made voluntarily bv the defendant. It. S., 2318.
If the plaintiff below had bought from the husband with notice of the wife’s claim, he would not have been an innocent purchaser. See remarks of Justice West in Senter v. Lambeth, last Austin term.
Our opinion is that the judgment should be affirmed.
Affirmed.
[Opinion adopted January 22. 1884.]